                      Case 19-11743-KG         Doc 97     Filed 08/14/19        Page 1 of 1



                                 UNITED STATES DEPARTMENT OF JUSTICE
                                 OFFICE OF THE UNITED STATES TRUSTEE
                                         DISTRICT OF DELAWARE

IN THE MATTER OF:                                          :       Chapter 11
                                                           :
Perkins & Marie Callender’s LLC, et al.,                   :       Case No. 19-11743 (KG)
                                                           :
                                                           :       Jointly Administered
          Debtor(s).                                       :       NOTICE OF APPOINTMENT
----------------------------------                         :       OF COMMITTEE OF
                                                           :       UNSECURED CREDITORS

                                                                                                           :


       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following persons to
the Committee of Unsecured Creditors in connection with the above captioned cases:


1.                 SCF RC Funding L, LLC, Attn: AJ Peil, Senior Vice President, 902 Carnegie Center, Suite
                   520, Princeton, NJ 08540, Phone: 609-436-0625

2.                 WF PP Realty, LLC, Attn: Robert G. Friedman, Owner & Manager, 510 East 80th Street,
                   New York, NY 10075, Phone: 212-744-9675, Fax: 212-744-2126

3.                 Bono Burns Distr. Inc., Attn: J. Gerard Burns, President, 3616 S. Big Bend Blvd., St.
                   Louis, MO 63143, Phone: 314-650-5685

4.                 Departure, Attn: Emily Rex, CEO & Co-Founder, 427 C. Street, Suite 406, San Diego, CA
                   92101, Phone: 619-607-1001

5.                 DJ-9, Inc., Attn: David M. D’Onofrio, President, 2011 W. Cleveland Street, Suite E,
                   Tampa, FL 33606, Phone: 813-220-4488



                                                   ANDREW R. VARA
                                                   Acting United States Trustee, Region 3


                                                   /s/ Linda Casey for
                                                   T. PATRICK TINKER
                                                   ASSISTANT UNITED STATES TRUSTEE

DATED: August 14, 2019

Attorney assigned to this Case: Linda Casey, Esquire, Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Counsel: Daniel J. DeFranceschi, Esquire, Phone: (302) 651-7700, Fax: (302) 651-7701
